The Honorable Wayne Nichols State Representative 304 Poinsett Street Marked Tree, AR 72365-2237
Dear Representative Nichols:
You have presented the following questions for my opinion:
  (1) If a defendant is sentenced to the Arkansas Department of Correction by multiple counties, the time to run concurrent, which county jail is responsible for housing the inmate until the time that he/she is transported to the Arkansas Department of Correction?
  (2) Once sentenced by multiple counties, the time to run concurrent, which county is responsible for the medical expenses until such time that the inmate has been on the Arkansas Department of Correction waiting list for thirty days and the State of Arkansas assumes the medical expenses of the inmate?
RESPONSE
Question 1 — If a defendant is sentenced to the Arkansas Department ofCorrection by multiple counties, the time to run concurrent, which countyjail is responsible for housing the inmate until the time that he/she istransported to the Arkansas Department of Correction?
State law does not address this question. It is my opinion that the matter is one that must be worked out between the counties, on the basis of the particular facts of each situation. The facts of each situation will likely differ from others in ways that may impact the question of which county should retain custody of the inmate. For example, a detainer may have been filed by the law enforcement agency of the county in which the inmate was last tried, and the terms of that detainer may impact the issue. Moreover, the language of the court's order of conviction may also be pertinent. Other factors in particular cases, such as contractual arrangements between the counties and other governmental entities, may be relevant as well.
In any event, the law is clear in requiring the Arkansas Department of Correction in such situations to reimburse the county that retains custody of the inmate, in accordance with A.C.A. § 12-27-114, at rates determined by the Board of Correction and Community Punishment.
Question 2 — Once sentenced by multiple counties, the time to runconcurrent, which county is responsible for the medical expenses untilsuch time that the inmate has been on the Arkansas Department ofCorrection waiting list for thirty days and the State of Arkansas assumesthe medical expenses of the inmate?
Again, state law does not address the question of which county should bear this responsibility, and it is one that must be worked out between the counties on the basis of the particular facts and relevant considerations of each case.
State law is clear, however, in requiring the county that retains custody of the inmate to provide medical and other services to the inmate. See
A.C.A. § 12-41-504. This requirement is also imposed under federal constitutional principles. For a discussion of the constitutional requirement, see Ops. Att'y Gen. Nos. 2001-293; 99-126; 97-299; 97-006; 96-135. However, the inmate is ultimately responsible for the cost of medical services. A.C.A. § 12-41-505.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General